DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2019-12-10. Claims 1-24 are pending. Claims 1, 13 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-03-11 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 8, 20 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claims 8, 20:
Amend the claim to read, in part, as follows "the malicious web code 

Summary of Claim Rejections under 35 U.S.C.  § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.


Greenshpan '910 in view of Schmidtler '574 
Greenshpan '910 in view of Schmidtler '574 in view of Steele '294 
Greenshpan '910 in view of Schmidtler '574 in view of Phung 2009 
Greenshpan '910 in view of Schmidtler '574 in view of Roberts '570 
Greenshpan '910 in view of Schmidtler '574 in view of Roberts '570 in view of Steele '294
1
[Wingdings font/0xFC]




2
[Wingdings font/0xFC]




3
[Wingdings font/0xFC]




4

[Wingdings font/0xFC]



5
[Wingdings font/0xFC]




6
[Wingdings font/0xFC]




7
[Wingdings font/0xFC]




8


[Wingdings font/0xFC]


9



[Wingdings font/0xFC]

10




[Wingdings font/0xFC]
11


[Wingdings font/0xFC]


12


[Wingdings font/0xFC]


13
[Wingdings font/0xFC]




14
[Wingdings font/0xFC]




15
[Wingdings font/0xFC]




16

[Wingdings font/0xFC]



17
[Wingdings font/0xFC]




18
[Wingdings font/0xFC]




19
[Wingdings font/0xFC]




20


[Wingdings font/0xFC]


21



[Wingdings font/0xFC]

22




[Wingdings font/0xFC]
23


[Wingdings font/0xFC]


24


[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 13-15, 17-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20180219910 to Greenshpan et al. (hereinafter "Greenshpan '910") in view of U.S. Publication 20190087574 to Schmidtler et al. (hereinafter "Schmidtler '574").  Greenshpan '910 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Schmidtler '574 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Greenshpan '910 discloses a computer system comprising one or more hardware processors; a memory coupled to the one or more hardware processors and storing one or more instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations (processor(s), memory, computer readable media, storage, executable instructions  [Greenshpan '910 ¶ 0063-0068, Fig. 5])
Greenshpan '910 discloses at a first time, retrieve and load a first version of a web page hosted on a web server system (crawls web pages 182A-N and identifies elements, attributes, etc. [Greenshpan '910 ¶ 0029-0030]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 does not disclose a browser comprising a browser extension configured to detect event listeners added when web pages are loaded by the browser
However, Greenshpan '910 discloses a browser comprising code configured to detect event listeners added when web pages are loaded by the browser (instrumented browser [Greenshpan '910 ¶ 0022-0023]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses generate first data describing a first set of event listeners detected by the browser extension when the first version of the web page is loaded (crawls web pages 182A-N and identifies elements, attributes, etc. [Greenshpan '910 ¶ 0029-0030]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses at a second time after the first time, retrieve and load a second version of the web page in the browser (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses generate second data describing a second set of event listeners detected by the browser extension when the second version of the web page is loaded (compares current web page 132 to previous version 182 analyzed and stored in 
Greenshpan '910 discloses determine that the web page is compromised based on comparing the first data and the second data (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses in response to determining that the web page is compromised, perform a threat response action (treatment to neutralize malware [Greenshpan '910 ¶ 0054-0062]; reports suspect elements to identification engine for development of new rules [Greenshpan '910 ¶ 0031])
Further:
Schmidtler '574 discloses a browser comprising a browser extension configured to detect event listeners added when web pages are loaded by the browser (threats processed by browser plug-in [Schmidtler '574 ¶ 0021])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Greenshpan '910 with the browser extension of Schmidtler '574 to arrive at an apparatus, method, and product including:
a browser comprising a browser extension configured to detect event listeners added when web pages are loaded by the browser
A person having ordinary skill in the art would have been motivated to combine them at least because a browser extension integrated into a browser according to a defined browser extension framework would have provided an elegant and convenient implementation for providing the web page analysis code of Greenshpan '910.  A person having ordinary skill in the art would have been further motivated to combine them at least because Schmidtler '574 teaches [Schmidtler '574 ¶ 0021] modifying a web page analysis scheme [Greenshpan '910 ¶ 0040, 0052] such as that of Greenshpan '910 to arrive at the claimed invention; because doing so constitutes use of a known technique (browser extension [Schmidtler '574 ¶ 0021]) to 
Per claim 2 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 in view of Steele '294 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 discloses the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to at a third time, retrieve and load a first version of a second web page hosted on a second web server system in the browser (crawls web pages 182A-N and identifies elements, attributes, etc. [Greenshpan '910 ¶ 0029-0030]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses generate third data describing a third set of event listeners detected by the browser extension when the first version of the second web page is loaded (crawls web pages 182A-N and identifies elements, attributes, etc. [Greenshpan '910 ¶ 0029-0030]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses at a fourth time after the third time, retrieve and load a second version of the second web page in the browser (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses generate fourth data describing a fourth set of event listeners detected by the browser extension when the second version of the second web page is loaded (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses determine that the second web page is compromised based on comparing the third data and the fourth data (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses in response to determining that the second web page is compromised, perform a second threat response action (treatment to neutralize malware [Greenshpan '910 ¶ 0054-0062]; reports suspect elements to identification engine for development of new rules [Greenshpan '910 ¶ 0031])
Per claim 3 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 discloses the one or more computing devices performing the method belong to a security server system configured to detect, in a plurality of web pages hosted by a plurality of web server systems, compromised web pages; the plurality of web pages includes the web page; the plurality of web server systems includes the web server system (security servers 140,, 150 detect malicious pages on "any number of" web servers 160 [Greenshpan '910 ¶ 0033-0034, 0023-0024, 0026])
Per claim 5 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 discloses the threat response action comprises preventing a client computing device that requests the web page from receiving the web page from the web server system (treatment to neutralize malware [Greenshpan '910 ¶ 0054-0062]; reports suspect elements to identification engine for development of new rules [Greenshpan '910 ¶ 0031])
Per claim 6 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 discloses the first version of the web page includes first web code that adds the first set of event listeners to one or more elements of a first Document Object Model (DOM) tree generated by the browser when the first version of the web page is loaded (inserts analysis script / tag [Greenshpan '910 ¶ 0022-0023]; analyzes DOM tree [Greenshpan '910 ¶ 0039, 0057]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses the second version of the web page includes second web code that adds the second set of event listeners to one or more elements of a second DOM tree generated by the browser when the second version of the web page is loaded (inserts analysis script / tag [Greenshpan '910 ¶ 0022-0023]; analyzes DOM tree [Greenshpan '910 ¶ 0039, 0057]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052]; compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040])
Per claim 7 (dependent on claim 6):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Greenshpan '910 discloses the browser extension detects the first set of event listeners by traversing the first DOM tree (inserts analysis script / tag [Greenshpan '910 ¶ 0022-0023]; analyzes DOM tree [Greenshpan '910 ¶ 0039, 0057]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052]; compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040])
Greenshpan '910 discloses the browser extension detects the second set of event listeners by traversing the second DOM tree (inserts analysis script / tag [Greenshpan '910 ¶ 0022-0023]; analyzes DOM tree [Greenshpan '910 ¶ 0039, 0057]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052]; compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040])
Per claim 13 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 18):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 4, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Greenshpan '910 in view of Schmidtler '574 in view of U.S. Patent 8893294 to Steele et al. (hereinafter "Steele '294").  Steele '294 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 4 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 does not disclose the threat response action comprises notifying the web server system that the web page is compromised
However, Greenshpan '910 discloses the threat response action comprises notifying the web server system that the web page is compromised (treatment to neutralize malware [Greenshpan '910 ¶ 0054-0062]; reports suspect elements to identification engine for development of new rules [Greenshpan '910 ¶ 0031])
Further:
Steele '294 discloses the threat response action comprises notifying the web server system that the web page is compromised (reports suspect pages [Steele '294 c. 13 l. 10 - c. 14 l. 50])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Greenshpan '910 with the compromise reporting and updates to the stored page model of Steele '294 to arrive at an apparatus, method, and product including:
the threat response action comprises notifying the web server system that the web page is compromised
A person having ordinary skill in the art would have been motivated to combine them at least because compromise reporting would alert administrators to remediate the compromised page as Greenshpan '910 requires [Greenshpan '910 ¶ 0054-0062] and updates to the stored page model would improve efficiency by not rescanning legitimately updated pages on subsequent scans.  A person having ordinary skill in the art would have been further motivated to combine them at least because Steele '294 teaches [Steele '294 c. 13 l. 10 - c. 14 l. 50; Steele '294 c. 6 l. 8-19] modifying a web page analysis scheme [Greenshpan '910 ¶ 0040, 0052] such as that of Greenshpan '910 to arrive at the claimed invention; because doing so constitutes use of a known technique (compromise reporting [Steele '294 c. 13 l. 10 - c. 14 l. 50]; updates to the stored page model [Steele '294 c. 6 l. 8-19]) to improve similar devices and/or methods (web page analysis scheme [Greenshpan '910 ¶ 0040, 0052]) in the same way; because doing so constitutes applying a known technique (compromise reporting [Steele '294 c. 13 l. 10 - c. 14 l. 50]; updates to the stored page model [Steele '294 c. 6 l. 8-19]) to known devices and/or methods (web page analysis scheme [Greenshpan '910 ¶ 0040, 0052]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (compromise reporting [Steele '294 c. 13 l. 10 - c. 14 l. 50] remediates web pages flagged by web page analysis scheme  [Greenshpan '910 ¶ 0040, 0052] and [updates to the stored page model [Steele '294 c. 6 l. 8-19] curtail 
Per claim 16 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 8, 11, 12, 20, 23, 24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Greenshpan '910 in view of Schmidtler '574 in view of Phu H. Phung, David Sands, and Andrey Chudnov; Lightweight self-protecting JavaScript. In Proceedings of the 4th International Symposium on Information, Computer, and Communications Security (ASIACCS '09). Association for Computing Machinery, New York, NY, USA, 47–60 (ACM 2009) (hereinafter "Phung 2009").  Phung 2009 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 8 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 discloses loading the second version of the web page causes malicious web code to be loaded in a runtime environment of the browser (allows page to load and run so as to detect "elements 134 that only manifest themselves after some time delay" [Greenshpan '910 ¶ 0050])
Greenshpan '910 does not disclose the malicious web code second web code adds a malicious event listener that creates an XMLHttpRequest (XHR) object
Further:
Phung 2009 discloses the malicious web code second web code adds a malicious event listener that creates an XMLHttpRequest (XHR) object (identifies XMLHttpRequest (XHR) objects as potentially malicious and only allows XMLHttpRequest to entities on XHR whitelist (Phung 2009 p. 53-54)
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
the malicious web code second web code adds a malicious event listener that creates an XMLHttpRequest (XHR) object
A person having ordinary skill in the art would have been motivated to combine them at least because including the XMLHttpRequest (XHR) object processing of Phung 2009 would allow the web page analysis scheme of Greenshpan '910 to safely remediate a common and dangerous exploit type.  A person having ordinary skill in the art would have been further motivated to combine them at least because Phung 2009 teaches [Phung 2009 p. 53-54] modifying a web page analysis scheme [Greenshpan '910 ¶ 0040, 0052] such as that of Greenshpan '910 to arrive at the claimed invention; because doing so constitutes use of a known technique (XMLHttpRequest (XHR) object processing [Phung 2009 p. 53-54]) to improve similar devices and/or methods (web page analysis scheme [Greenshpan '910 ¶ 0040, 0052]) in the same way; because doing so constitutes applying a known technique (XMLHttpRequest (XHR) object processing [Phung 2009 p. 53-54]) to known devices and/or methods (web page analysis scheme [Greenshpan '910 ¶ 0040, 0052]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (web page analysis scheme  [Greenshpan '910 ¶ 0040, 0052] remediates XHR exploits using XMLHttpRequest (XHR) object processing [Phung 2009 p. 53-
Per claim 11 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 does not disclose the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to based on the first data, generate an XHR whitelist comprising server addresses associated with the first set of event listeners
However, Greenshpan '910 discloses the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to based on the first data, generate a whitelist comprising server addresses associated with the first set of event listeners (whitelists safe elements [Greenshpan '910 ¶ 0031, 0047])
Greenshpan '910 does not disclose provide XHR whitelist code for execution on a client computing device that requests the web page after the first time, wherein the XHR whitelist code prevents XHR requests to server addresses not included in the XHR whitelist
However, Greenshpan '910 discloses provide whitelist code for execution on a client computing device that requests the web page after the first time, wherein the whitelist code prevents requests to server addresses not included in the whitelist (treatment to neutralize malware, including inserting script or otherwise modifying page [Greenshpan '910 ¶ 0054-0062]; whitelists safe elements [Greenshpan '910 ¶ 0031, 0047])
Further:
Phung 2009 discloses the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to based on the first data, generate an XHR whitelist comprising server addresses associated with the first set of event listeners (identifies XMLHttpRequest (XHR) objects as potentially malicious and only allows XMLHttpRequest to entities on XHR whitelist (Phung 2009 p. 53-54)
Phung 2009 discloses provide XHR whitelist code for execution on a client computing device that requests the web page after the first time, wherein the XHR whitelist code prevents XHR requests to server addresses not included in the XHR whitelist (identifies XMLHttpRequest (XHR) objects as potentially malicious and only allows XMLHttpRequest to entities on XHR whitelist (Phung 2009 p. 53-54)
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed 
the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to based on the first data, generate an XHR whitelist comprising server addresses associated with the first set of event listeners
provide XHR whitelist code for execution on a client computing device that requests the web page after the first time, wherein the XHR whitelist code prevents XHR requests to server addresses not included in the XHR whitelist
Per claim 12 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 does not disclose the XHR whitelist code is provided for execution on the client computing device by causing insertion of the XHR whitelist code into the web page such that a browser executing on the client computing device executes the XHR whitelist code when loading the web page
However, Greenshpan '910 discloses the whitelist code is provided for execution on the client computing device by causing insertion of the whitelist code into the web page such that a browser executing on the client computing device executes the whitelist code when loading the web page (treatment to neutralize malware, including inserting script or otherwise modifying page [Greenshpan '910 ¶ 0054-0062]; whitelists safe elements [Greenshpan '910 ¶ 0031, 0047])
Further:
Phung 2009 discloses the XHR whitelist code is provided for execution on the client computing device by causing insertion of the XHR whitelist code into the web page such that a browser executing on the client computing device executes the XHR whitelist code when loading the web page (identifies XMLHttpRequest (XHR) objects as potentially malicious and only allows XMLHttpRequest to entities on XHR whitelist (Phung 2009 p. 53-54)
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Greenshpan '910 with the 
the XHR whitelist code is provided for execution on the client computing device by causing insertion of the XHR whitelist code into the web page such that a browser executing on the client computing device executes the XHR whitelist code when loading the web page
Per claim 20 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 23 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 11 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 24 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 12 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 9, 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Greenshpan '910 in view of Schmidtler '574 in view of U.S. Publication 20040088570 to Roberts et al. (hereinafter "Roberts '570").  Roberts '570 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 9 (dependent on claim 1):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Greenshpan '910 does not disclose the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to after the first time, periodically
However, Greenshpan '910 discloses the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to after the first time, retrieve and loading subsequent versions of the web page in the browser and retrieving subsequent data describing event listeners detected by the browser extension when the subsequent versions of the web page are loaded (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040]; analyzed page elements include listeners [Greenshpan '910 ¶ 0052])
Greenshpan '910 discloses compare the subsequent data with baseline data comprising the first data to determine whether the web page is compromised (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040])
Further:
Roberts '570 discloses the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to after the first time, periodically retrieve and loading subsequent versions of the web page in the browser and retrieving subsequent data describing event listeners detected by the browser extension when the subsequent versions of the web page are loaded (periodically rechecks [Roberts '570 ¶ 0037])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Greenshpan '910 with the periodic rechecks of Roberts '570 to arrive at an apparatus, method, and product including:
the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to after the first time, periodically retrieve and loading subsequent versions of the web page in the browser and retrieving subsequent data describing event listeners detected by the browser extension when the subsequent versions of the web page are loaded
A person having ordinary skill in the art would have been motivated to combine them at least because periodic rechecks would keep the stored page models of Greenshpan '910 up to date, improving the speed of on-demand scanning by performing update scans ahead of time subsequent scans.  Further, periodic rechecks would detect infected pages before they were 
Per claim 21 (dependent on claim 13):
Greenshpan '910 in view of Schmidtler '574 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 10, 22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Greenshpan '910 in view of Schmidtler '574 in view of Roberts '570 in view of Steele '294.
Per claim 10 (dependent on claim 9):
Greenshpan '910 in view of Schmidtler '574 in view of Roberts '570 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Greenshpan '910 does not disclose receive an indication from the web server system that the web page has changed at the web server system
Greenshpan '910 discloses retrieve and load an updated version of the web page in the browser (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040])
Greenshpan '910 discloses generate updated data describing an updated set of event listeners detected by the browser extension when the updated version of the web page is loaded (compares current web page 132 to previous version 182 analyzed and stored in repository 180 to identify suspect new elements [Greenshpan '910 ¶ 0040])
Greenshpan '910 does not disclose update the baseline data with the updated data
Further:
Roberts '570 discloses receive an indication from the web server system that the web page has changed at the web server system (receives last modified date indicator [Roberts '570 ¶ 0037])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Greenshpan '910 with the periodic rechecks of Roberts '570 to arrive at an apparatus, method, and product including:
receive an indication from the web server system that the web page has changed at the web server system
Further:
Steele '294 discloses update the baseline data with the updated data (updates page model on subsequent loadings [Steele '294 c. 6 l. 8-19])
For the reasons detailed above with respect to claim 4, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Greenshpan '910 with the 
update the baseline data with the updated data
Per claim 22 (dependent on claim 21):
Greenshpan '910 in view of Schmidtler '574 in view of Roberts '570 discloses the elements detailed in the rejection of claim 21 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 10 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 20050114658 to Dye et al. (hereinafter "Dye '658") discloses that the file creator / updater can request a re-scan via HTTPS/XML [Dye '658 ¶ 0030-0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494